— Appeal from a judgment of the Supreme Court at Special Term, entered October 13, 1978 in Clinton County, which denied *984petitioner’s application for a writ of habeas corpus. The petitioner has set forth no facts in his application which would establish that his transfer exceeded the discretionary powers granted the Commissioner of Correction under subdivision 1 of section 23 of the Correction Law. Accordingly, we affirm Special Term (cf. Matter of Johnson v Ward, 64 AD2d 186). Judgment affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.